Citation Nr: 1816985	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  06-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a left ankle disability.

2. Entitlement to service connection for right ear otitis media.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for pharyngitis.

5. Entitlement to service connection for a bilateral shoulder disability, claimed as tendonitis and pain in both shoulders.

6. Entitlement to service connection for a right ankle disability, claimed as right ankle sprain.

7. Entitlement to service connection for hypertension, to include claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision issued by RO. The Board remanded these claims on appeal in May 2016 for further development of the record.  

The Veteran testified before the undersigned in an August 2016 video-conference hearing. A transcript of the hearing is included in the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims for service connection for right ear otitis media, bronchitis, pharyngitis, a bilateral shoulder disability, a right ankle disability and hypertension and the claim for whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability are REMANDED for the following action:

1. Reasons for remand: A January 2009 award letter from the Social Security Administration (SSA) reflects that the Veteran was found to be disabled on March 6, 2006. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

2. Obtain copies of all SSA disability records and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

3. After completing all indicated development, readjudicate the claims.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




